Order entered January 25, 2018




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-17-00505-CV
                           ———————————
  JACK C. OGG, WILLIAM BOLTON, AND BOLTON MANAGEMENT
                      TRUST, Appellants
                                       V.
2229 SAN FELIPE, LLC AND GILBANE BUILDING COMPANY, Appellees


                   On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Case No. 2016-26744


                          MEMORANDUM ORDER

      Appellants William Bolton and Bolton Management Trust have filed a

motion to dismiss their appeal. The motion is granted.
      The appeal of appellants William Bolton and Bolton Management Trust is

dismissed. The appeal of appellant Jack C. Ogg will continue. This interlocutory

order will become final when a judgment is issued in this cause number.

      It is so ORDERED.

                                 PER CURIAM

Panel consists of Justices Jennings, Massengale, and Caughey.




                                        2